Citation Nr: 1140277	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for psychiatric disorder to include posttraumatic stress disorder, generalized anxiety disorder, dysthymic disorder, depression, and bulimia.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to September 1975.

The matter is e before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2004 and in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran without good cause failed to appear for a hearing before the Board.  Therefore, the Board deems his request for a hearing withdrawn.

The claim of service connection for a psychiatric disorder, variously diagnosed, is REMANDED to the RO via the Appeals Management Center Washington, DC.  

A decision on the claim for a total disability rating for compensation based on individual unemployability is deferred until the claim of service connection for a psychiatric disorder b is finally adjudicated.  


FINDING OF FACT

Tinnitus was not manifested in service and tinnitus is not shown to be related to any event, injury, or disease in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011)




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in February 2006, March 2006, April 2006, and May 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  





Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in March 2006.  The report of the VA examination contains sufficiently specific findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate to decide the claim.  38 C.F.R. § 3.159(c)(4).   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service there is requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran seeks service connection for tinnitus, which he asserts is the result of his military training.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.  



After service, VA and private medical records are likewise silent for any complaint, finding, history, treatment, or diagnosis of tinnitus.  

In a statement in April 2005, the Veteran stated that after witnessing an event involving the exposure of his platoon members in boot camp to ammonia fumes, he heard a high-pitched whistling, which has persisted since service.

On VA examination in May 2006, the Veteran complained of tinnitus.  He denied hearing loss, middle ear problems, or vertigo.  He did relate recreational noise exposure to hunting and power tools.  He stated that in service he was exposed to the noise of simulated artillery and rifle fire, during which he wore hearing protection.  On audiometric testing, his hearing acuity was within normal limits, with average puretone thresholds, in decibels, of 15 in the right ear and 16 in the left ear.  He had 100 percent word recognition testing.  The VA examiner noted that the Veteran did not have a hearing loss under VA regulations for a hearing loss disability.  

The VA examiner stated that the Veteran's hearing was within normal limits at the time of service separation.  The VA examiner expressed the opinion that tinnitus was less likely than not the result of military service, because there was no evidence of any hearing impairment due to service.

Analysis

On the basis of the Veteran's service treatment records alone, tinnitus was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  38 C.F.R. § 3.303(b).






Tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

The Veteran contends that tinnitus started in service. 

Although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

In this case as there are risk factors other than noise exposure in service for developing tinnitus, the question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence. 

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service. 



The competent medical evidence of record pertaining to the cause of tinnitus consists of the report of VA examination in 2006. The VA examiner, an audiologist, who is qualified through education, training, or experience to offer a medical opinion, expressed that the Veteran's tinnitus was not likely related to noise exposure in service as the Veteran did not have a hearing loss under VA regulations for a hearing loss disability and the Veteran's hearing was within normal limits at the time of service separation.  

The Board must conclude on the basis of the competent medical evidence that the Veteran's current tinnitus is unrelated to service. 

As the opinion of the VA examiner is against the claim, which is the only competent evidence on the material question of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where the Veteran's lay opinion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, considering continuity of symptomatology under 38 C.F.R. § 3.303(b) and of an initial diagnosis after service under 38 C.F.R. § 3.303(d) , and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).



Based on these considerations, then, the Board finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.




REMAND

On the claim of service connection for a psychiatric disorder, variously diagnosed, the Veteran has identified VA records from 1977 to 1979, which are pertinent to his claim.  As the Veteran asserts that the records relate to the earliest psychiatric treatment after service and as VA records are constructively of record, the records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA records, including a search of any medical records that may have been retired, from the Medical Center in Albany, New York, for the period of May 1977 through 1979 under the names of both Steven A. Grant and Valerie Grant. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of Dr. M.J. Dovberg.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


